UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 22, 2013 CAPE BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 001-33934 26-1294270 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 225 North Main Street, Cape May Courthouse, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(609) 465-5600 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On February 22, 2013, the Board of Directors of the Company declared a cash dividend on the Company’s common stock of $0.05 per share.The dividend will be payable to stockholders of record as of March 8, 2013 and is expected to be paid on March 22, 2013. Item 9.01.Financial Statements and Exhibits (a) Financial statements of businesses acquired.None. (b) Pro forma financial information.None. (c) Shell company transactions: None. (d) Exhibits.None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. CAPE BANCORP, INC. DATE: February 22, 2013 By: /s/ Guy Hackney Guy Hackney Chief Financial Officer
